DETAILED ACTION
Drawings
The drawings were received on 12/17/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 5, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not disclose a drive control system for a light emitting diode string comprising a voltage stabilizing circuit comprising “a first transistor, a second transistor, a first resistor, a second resistor, a third resistor, and a capacitor, wherein a collector of the first transistor is connected to a current source through the first resistor; a base of the first transistor is connected to a collector of the second transistor; an emitter of the second transistor is connected to the cathode of the light-emitting diode string, and a base of the second transistor is connected to the current source through the second resistor; and the third resistor and the capacitor is connected to the base of the second transistor respectively.”
Claims 5 and 7-10 are allowed as depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844